98 F.3d 1255
Leroy McILRAVY, Allen Lee Mahoney, Richard E. Massman andRobert H. Gray, Plaintiffs--Appellants,v.KERR-McGEE CORPORATION, Defendant,Kerr-Mcgee Coal Corporation, a Delaware corporation,Defendant--Appellee.
No. 94-8080.
United States Court of Appeals,Tenth Circuit.
Oct. 24, 1996.

Prior report:  74 F.3d 1017.
Before TACHA, and BROWN*, Circuit Judges.

ORDER

1
Upon the court's own motion, the opinion filed January 23, 1996 in the captioned case is withdrawn.  The case is abated pending the response from the Wyoming Supreme Court on the certified question in 94-8095, Brodie v. General Chemical Corporation.


2
The mandate issued February 14, 1996 is recalled.



*
 The Honorable Wesley E. Brown, United States Senior District Judge for the District of Kansas, sitting by designation